 



Exhibit 10.2

 

AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE

 

$1,500,000.00

 

Due Date: The earlier of Demand or

April 4, 2018

Dated: April 3, 2017

 

FOR VALUE RECEIVED, the undersigned (whether one or more in number, “Borrower”,
and if two or more in number, shall be jointly and severally bound), promises to
pay to the order of MACKINAC COMMERCIAL CREDIT ABL DIVISION OF MBANK, a Michigan
banking corporation and successor in interest to Mackinac Commercial Credit,
LLC, a Michigan limited liability company (the “Lender”), at its office at 840
W. Long Lake Road, Troy, Michigan 48098, or at such other place as Lender may
designate in writing, the principal sum of One Million Five Hundred Thousand and
00/100 Dollars ($1,500,000.00), or such lesser sum as shall have been advanced
(each an “Advance”) by Lender to Borrower pursuant to that certain Loan and
Security Agreement dated as of April 4, 2014 between Borrower and Lender (which,
together with all amendments and modifications thereof, is hereinafter referred
to as the “Loan Agreement”), plus interest as hereinafter provided, all lawful
money of the United States of America, in accordance with the terms hereof.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

 

The unpaid principal balance of this Amended and Restated Revolving Credit Loan
Note (the “Note”) shall bear interest computed upon the basis of a year of 360
days for the actual number of days elapsed in a month, at a rate of interest
(the “Effective Rate”) which is equal to three percent (3.0%) above the Prime
Rate (hereinafter defined), as such rate shall vary from time to time, upwards
and downwards, and each such Prime Rate change shall cause an identical change
in the Effective Rate to occur effective immediately. “Prime Rate” shall mean
the U.S. prime rate of interest as published in the Money and Investing Section
of the Wall Street Journal (or other comparable publication if the Wall Street
Journal is no longer being published, as determined by the Lender). The Prime
Rate is not necessarily the lowest rate of interest which may be available from
the Lender on fluctuating rate loans.

 

Interest on all principal amounts advanced by Lender from time to time and
unpaid by Borrower shall be paid on the first (1st) day of the month following
the initial Advance under this Note, and on the same day of each month
thereafter until the Due Date, upon which date the entire unpaid principal
balance of this Note, together with all accrued and unpaid interest, shall be
due and payable in full. Borrower shall pay to Lender a late charge of five
percent (5.0%) of any monthly payment not received by Lender within ten (10)
calendar days after said payment is due, which late charge shall be payable on
the next monthly payment date or on Demand. In addition to the foregoing,
Borrower shall pay to Lender on the first (1st) day of each month with respect
to the prior calendar month or portion thereof, the amount, if any, necessary to
pay the fees as set forth in the Loan Agreement.

 

Advances of principal, repayment, and readvances may be made under this Note
from time to time, upon the terms set forth in the Loan Agreement and said Loan
Agreement is incorporated herein by reference. Mandatory repayments of principal
before the Due Date shall be made by Borrower to Lender pursuant to the Loan
Agreement. If, prior to the Due Date, Borrower pays the balance of the Note
after Demand or terminates the Loan, whether voluntarily or involuntarily,
Borrower shall pay to Lender as liquidated damages and as compensation for the
costs of being prepared to make funds available under the Loan Agreement, a
termination fee as set forth in the Loan Agreement.

 

All Advances made hereunder shall be charged to the Loan Account in Borrower’s
name on Lender’s books, and Lender shall debit to such account the amount of
each Advance made to, and credit to such account the amount of each repayment
made by Borrower. Lender shall furnish Borrower with a monthly statement of
Borrower’s Loan Account, which statement shall be deemed to be correct, accepted
by, and binding upon Borrower, unless Lender receives a written statement of
exceptions from Borrower within thirty ( 30) days after such statement has been
furnished. Borrower expressly assumes all risks of loss or delay in the delivery
of any payments made by mail, and no course of conduct or dealing shall affect
Borrower’s assumption of these risks.

 

 

 

 

Upon the Due Date, which Borrower acknowledges may be upon Demand, Lender,
without prior notice to Borrower, may declare the entire unpaid principal
balance of this Note and all accrued interest, together with all other
indebtedness of Borrower to Lender, to be immediately due and payable. Upon the
occurrence of any Default specified in the Loan Agreement, or on Demand, among
other remedies set forth in the Loan Agreement, the unpaid principal balance of
this Note shall bear interest at a rate which is five percent (5.0%) greater
than the Effective Rate otherwise applicable. After Default or Demand, Lender
may apply its own indebtedness or liability to Borrower to any indebtedness due
under this Note. Borrower agrees to pay all of the Lender’s costs incurred in
the collection of this Note as provided in the Loan Agreement. Upon the
occurrence of a Default, Lender may exercise all rights and remedies as set
forth in the Loan Agreement (such rights and remedies being incorporated in this
Note by this reference as though fully set forth herein) and applicable law.

 

Acceptance by Lender of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only. Upon any Default or Demand,
neither the failure of the Lender promptly to exercise its right to declare the
outstanding principal and accrued unpaid interest hereunder to be immediately
due and payable, nor the failure of the Lender to demand strict performance of
any other obligation of the Borrower or any other person who may be liable
hereunder, shall constitute a waiver of any such rights, nor a waiver of such
rights in connection with any future default on the part of the Borrower or any
other person who may be liable hereunder.

 

Borrower acknowledges that no Default is necessary for Lender to make Demand.

 

Borrower and all endorsees, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, notice of non-payment, notice
of protest or protest of this Note, and Lender diligence in collection or
bringing suit, and do hereby consent to any and all extensions of time,
renewals, waivers or modifications as may be granted by Lender with respect to
payment or any other provisions of this Note, and to the release of any
collateral or any part thereof, with or without substitution. The liability of
Borrower under this Note shall be absolute and unconditional, without regard to
the liability of any other party. This Note and all rights and obligations
hereunder shall be governed by the laws of the State of Michigan.

 

In no event whatsoever shall the interest rate and other charges charged
hereunder exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in the final determination, deem applicable
hereto. In the event that a court determines that Lender has received interest
or other charges hereunder in excess of the highest rate applicable hereto,
Lender shall either, in its sole discretion, promptly apply such amounts to the
principal due hereunder or refund such amount to Borrower and the provisions
herein shall be deemed amended to provide for such permissible rate.

 

BORROWER ACKNOWLEDGES THAT ITS LEGAL COUNSEL HAS ADVISED IT THAT (A) THERE MAY
BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE
OR LAWSUIT ARISING OUT OF THIS NOTE, AND (B) SUCH CONSTITUTIONAL RIGHT MAY BE
WAIVED. AFTER CONSULTATION WITH ITS COUNSEL OF CHOICE (OR OPPORTUNITY TO
CONSULT), WHICH HAS INCLUDED ITS COUNSEL’S REVIEW OF THIS NOTE, BORROWER
BELIEVES THAT IT IS IN ITS BEST INTEREST IN THIS COMMERCIAL TRANSACTION TO WAIVE
SUCH RIGHT. ACCORDINGLY, BORROWER HEREBY WAIVES ITS RIGHT TO A JURY TRIAL AND
FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM, DISPUTE OR LAWSUIT, IF
ANY, ARISING IN CONNECTION WITH THIS NOTE OR ITS RELATIONSHIP WITH LENDER, SHALL
BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

 

This Note constitutes a complete amendment and restatement, without satisfaction
or novation of that certain Revolving Credit Loan Note dated April 4, 2014 in
the original principal amount of $1,500,000 made by Borrower in favor of Lender,
and is issued pursuant to the terms of the Loan Agreement and is secured by the
Collateral, as defined in the Loan Agreement. All of the terms, covenants and
conditions of the Loan Agreement are hereby made a part of this Note and are
hereby incorporated by reference.

 

 

 

 

 
BORROWER:      

NANOFILM, LTD.,

  an Ohio limited liability company         By: /s/ Anne Marie Thomas     Anne
Marie Thomas   Its: President

 

 

 